Citation Nr: 9921485	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  93-00 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for the cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1941 to 
December 1945, August 1946 to December 1949, and December 1950 to 
September 1962; he died in November 1990 at age 72.  This matter 
comes to the Board of Veterans' Appeals (Board) from the 
Department of Veterans Affairs (VA) Seattle Regional Office (RO) 
July 1991 rating decision which denied the appellant's claim of 
service connection for the cause of the veteran's death.  In 
December 1994 and September 1997, the case was remanded to the RO 
for additional development of the evidence.


FINDINGS OF FACT

1.  All evidence necessary and available for an equitable 
resolution of the appellant's claim has been obtained.

2.  The veteran died in November 1990 at age 72; the immediate 
cause of his death was cardiac arrhythmia.

3.  At the time of his death, service connection was not in 
effect for any disability, but the evidence shows that the 
veteran had a service-connected kidney cancer (based on clinical 
diagnosis of that disease and his in-service participation in 
radiation-risk activity).



4.  Medical evidence of record does not demonstrate that cardiac 
arrhythmia or any cardiovascular diseases were evident in service 
or for many years thereafter, or that fatal cardiac arrhythmia or 
other cardiovascular diseases were related to service or any 
disability incurred therein.


CONCLUSIONS OF LAW

1.  The cause of the veteran's death was not proximately due to 
or the result of disease or disability related to his period of 
active service.  38 U.S.C.A. §§ 1110, 1310, 1131, 5107 (West 
1991).

2.  A service-connected disability did not cause the veteran's 
death, or contribute substantially or materially to cause his 
death.  38 C.F.R. § 3.312 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Criteria

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veteran's period of active service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may also be 
allowed on a presumptive basis for cardiovascular-renal diseases 
if the pertinent disability becomes manifest to a compensable 
degree within 1 year after the veteran's separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Sup. 1999); 
38 C.F.R. §§ 3.307, 3.309 (1998).



Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service can 
be demonstrated by three different methods.  Davis v. Brown, 10 
Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).  There are certain types of cancer that are presumptively 
service connected specific to radiation-exposed veterans.  
38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, 
"radiogenic diseases" may be service connected pursuant to 
38 C.F.R. § 3.311.  Third, service connection may be granted 
under 38 C.F.R. § 3.303(d) when it is established that the 
disease diagnosed after discharge is the result of exposure to 
ionizing radiation during active service.  See Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).

With respect to the first method, the Board notes section 
3.309(d)(1) provides that the diseases listed in paragraph (d)(2) 
of this section shall be service-connected if they become 
manifest in a radiation-exposed veteran.  The provisions of 
section 3.309(d) limit the diseases subject to presumptive 
service connection to those specified in section 3.309(d)(2). 

As to the second method, the provisions of 38 C.F.R. § 3.311 
provide for development of claims based on a contention of 
radiation exposure during active service and post-service 
development of a radiogenic disease.  

The provisions do not give rise to a presumption of service 
connection, but rather establish a procedure for handling claims 
brought by radiation exposed veterans or their survivors.  See 
Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  Section 
3.311 essentially states that, in all claims in which it is 
established that a radiogenic disease first became manifest after 
service, and it is contended that the disease resulted from 
radiation exposure, a dose assessment will be made.  

The regulation provides a list of recognized radiogenic diseases 
in subsection 3.311(b)(2), (including kidney cancer) and the 
regulatory time period when the diseases must become manifest (in 
the case of kidney cancer, 5 years or more after exposure to 
radiation).  38 C.F.R. § 3.311(b)(5).  In addition, 
subsection 3.311(b)(4) provides that, even if the claimed disease 
is not one that is already recognized as radiogenic under 
subsection 3.311(b)(2), the claim will still be considered, or 
developed, pursuant to 38 C.F.R. § 3.311 if the appellant cites 
or submits competent scientific or medical evidence that the 
claimed disease is radiogenic.

To establish service connection for the cause of the veteran's 
death, it must be shown that a disability incurred in or 
aggravated by service either caused or contributed substantially 
or materially to the cause of death.  38 U.S.C.A. § 1310.  

In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
Service-connected diseases or injuries involving active processes 
affecting vital organs should receive careful consideration as a 
contributory cause of death, the primary cause being unrelated, 
from the viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that would 
render the person materially less capable of resisting the 
effects of other disease or injury primarily causing death.  
38 C.F.R. § 3.312(c)(1), (3).  

When, after consideration of all of the evidence and material of 
record in an appropriate case before VA, there is an approximate 
balance of positive and negative evidence regarding the merits of 
an issue material to the determination of the matter, the benefit 
of the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (finding 
that entitlement need not be established by a fair preponderance 
of the evidence).

Factual Background

The veteran died on November [redacted] 1990 at age 72.  The death 
certificate lists the immediate cause of death as arrhythmia, 
with "instant" interval between onset and death; the death 
certificate reveals that an autopsy was performed.  

During the veteran's lifetime, service connection was not in 
effect for any disability, nor had any claim for VA disability 
benefits been filed prior to his death.  However, the evidence of 
record reveals that he was involved in the U.S. atmospheric 
nuclear testing during active service and that, at the time of 
his death, he had kidney cancer, appearing to have developed more 
than 5 years after his radiation exposure; as kidney cancer is 
considered to be one of the radiogenic diseases listed in 
38 C.F.R. § 3.311(b)(2), it is presumed to have developed as a 
result of his in-service radiation exposure.

The veteran's service records do not reveal the presence of any 
symptomatology or disability involving his cardiovascular system; 
numerous clinical studies performed during his 20 years of active 
service revealed no pertinent abnormalities, nor were any 
findings indicative of the presence of cardiovascular diseases 
noted on service retirement medical examination in July 1962.

The veteran's service records reveal that he had combat service 
in World War II and in the Korean War, that he sustained various 
combat-related wounds and injuries, and that he was awarded, 
among other decorations, the Silver Star Medal, the Purple Heart 
Medal, and the Bronze Star Medal with Oak Leaf Cluster.  

A June 1995 letter from the Defense Nuclear Agency reveals that 
the veteran was involved with the U.S. atmospheric nuclear 
testing during his period of active service.

Medical records from J. Liewer, M.D., dated in April 1974 and 
July 1976, reveal that he treated the veteran for a flu.  In July 
1976, he indicated that the veteran had early emphysema.

At an RO hearing in January 1992, the appellant testified that 
she and the veteran married in 1949.  She indicated that, 
approximately 10 years prior to his demise, the veteran developed 
episodes of recurrent chest pain but did not seek medical 
treatment therefor.  She testified that he rarely sought medical 
treatment during his lifetime and, when he did, it was primarily 
at the Madigan Army Medical Center (MAMC).  She indicated that 
her late spouse participated in atmospheric nuclear testing 
during active service and subsequently developed a malignant 
disease.  She believed that the cause of his death was related to 
his active service period because of the stressful nature of his 
service, particularly during his combat service in World War II 
and Korea.

Medical records from the MAMC from April to October 1990 reveal 
treatment associated with various symptoms including the 
veteran's bilateral iguinal hernia (the left iguinal hernia was 
treated surgically in June 1990) and prostatic asymmetry.  In 
July 1990, it was indicated that he developed obstructive urinary 
symptoms and recurrent low-grade fever after his June 1990 hernia 
surgery.  

A July 1990 chest X-ray study revealed an aortic tortuosity and 
right posterior sulcus density which may represent infectious 
consolidation of the pulmonary parenchyma or a soft tissue mass.  
A chest X-ray study in August 1990 revealed the presence of 
arteriosclerotic peripheral vascular disease and probable 
eventration of the right hemidiaphragm.  In September 1990, 
benign prostatic hypertrophy was diagnosed.  

A renal scan study in September 1990 revealed an abnormal flow 
suggesting arteriosclerosis of the aorta and iliac vessels, a 
normal flow, function, and clearance from the right kidney, and 
evidence of euvascular spherical parenchymal abnormality in the 
inferior lateral aspect of the left kidney (without evidence of 
collecting system obstruction from the left kidney).  An October 
1990 chest fluoroscopy study revealed a rounded density 
representing eventration of the right hemidiaphragm.  A November 
15, 1990 ultrasonography study revealed evidence consistent with 
renal cell carcinoma of the right kidney, a minimally suspicious 
cyst in the left mid-polar kidney corresponding to the defect on 
the nuclear medicine study, and a cyst lateral to the left 
kidney.  Later in November 1990, transurethral resection of the 
prostate was performed.  

A December 1991 autopsy report from the MAMC reveals that the 
veteran had a 1-year history of urinary tract symptoms, benign 
trilobate prostatic obstruction, a simple left kidney cyst, and a 
complex right kidney cyst.  On November 20, 1990, he underwent a 
transurethral resection of the prostate, reportedly associated 
with excessive bleeding; on November [redacted] 1990, he was found 
pulseless and apneic; resuscitation attempts were unsuccessful, 
and he was pronounced dead on November [redacted] 1990.  

Autopsy revealed no significant arteriosclerotic coronary artery 
disease, the heart was slightly enlarged (showing no evidence of 
infarction), and severe peripheral arteriosclerosis.  Examination 
of the lungs showed emphysematous changes but there were no 
pulmonary arterial thromboemboli.  The right kidney cyst 
represented renal cell carcinoma but there was no evidence of 
metastatic disease.  The thyroid had multiple benign nodules, and 
a large lipoma was noted on the pleural surface of the left 
diaphragm.  The report concluded that the cause of the veteran's 
death was most likely due to electrical disturbance in the heart 
with a resultant cardiac arrhythmia.  

In November 1995, a special medical opinion was provided by a VA 
specialist in the area of cardiovascular diseases with regard to 
the etiology of the veteran's cardiovascular disease.  The 
examiner indicated that there was no clinical evidence showing 
the presence of coronary artery disease prior to the veteran 
having been found to have had electromechanical dissociation 8 
days following his transurethral resection of the prostate.  On 
review of the entire claims file including the autopsy report, 
the examiner indicated that there was no objective evidence 
showing the presence of arteriosclerotic coronary artery disease 
until the veteran's "final event."  There was no doubt that the 
veteran had arteriosclerotic coronary artery disease but, given 
the mild nature of the artery abnormalities, it was unlikely that 
he would have been symptomatic.  The magnitude of the veteran's 
arteriosclerotic coronary artery disease was the rule in patients 
in his age-group and "in no way could be construed to be 
service-connected."

In December 1998, a special medical opinion was provided by a VA 
oncologist with regard to the matter of whether the veteran's 
renal cell carcinoma contributed to his death in November 1990.  
On review of the entire claims file, the physician opined that 
renal cell carcinoma did not contribute to the veteran's death.  
His conclusion was based on the following findings:  

(1) renal cell carcinoma was found incidentally at autopsy, there 
was no evidence of its spread beyond the capsule of the kidney, 
there was no evidence of metastatic disease, and there was no 
evidence of an electrolyte abnormality which could have 
contributed to cardiac arrhythmia.  

The physician noted that the record was incomplete in that it did 
not contain information regarding the "serum potassium or 
calcium," and it was possible that localized renal carcinoma 
could contribute to an electrolyte abnormality; 



(2) renal cell carcinoma is a slowly and variably progressive 
cancer which can result in death but, to the physician's 
knowledge, it does not cause death in the absence of distant 
metastatic spread or by causing severe metabolic derangement (the 
veteran did not have an antecedent history suggesting a 
progressive malignant disease characteristic of renal carcinoma); 

(3) the circumstances and clinical scenario as described in the 
record suggested a sudden catastrophic cardiac event; the autopsy 
findings were consistent with this conclusion.

A review of the record reveals that the RO attempted to obtain 
any additional available clinical records from the appellant and 
directly from the MAMC, but such attempts have not been 
successful (see e.g. January and June 1998 letters to the MAMC, 
June 1998 letter to the appellant, and July 1998 reply from the 
MAMC).

Analysis

A review of the record indicates that the appellant's claim is 
well grounded.  38 U.S.C.A. § 5107(a).  VA, therefore, has a duty 
to assist her in the development of facts pertinent to her claim.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81-82 
(1990).  

In this regard, the Board notes that all available pertinent 
records have been obtained and associated with the claims folder.  
On review of such material, the Board is satisfied that the 
appellant has been adequately assisted in the development of her 
claim, and that there are no outstanding records which the RO has 
not obtained or attempted to obtain.  

The Board notes that the appellant's accredited representative 
suggested in his June 1999 VA Form 646 that a special effort 
should have been made by the RO in order to obtain additional 
records showing serum potassium and calcium levels referred to by 
the VA oncologist in December 1998, as such evidence could 
conceivably establish service connection.  However, as discussed 
above, the RO did in fact make a diligent effort in order to 
obtain any such records from both the appellant and directly from 
the MAMC; no additional clinical evidence has been identified or 
submitted to the RO.

Based on the entire evidence of record, the Board finds that 
service connection for the cause of the veteran's death is not 
warranted, as the preponderance of the evidence is against the 
appellant's claim.  Although it is plausible that serum potassium 
and calcium levels could show an abnormality, and that localized 
renal carcinoma could possibly contribute to an electrolyte 
abnormality which in turn could have contributed to cardiac 
arrhythmia (as suggested by a VA oncologist in December 1998), 
the medical evidence does not demonstrate that the immediate 
cause of the veteran's death, sudden cardiac arrhythmia (and/or 
any cardiovascular disease), was the result of a disease or 
disability incurred in or aggravated by active service.  

Further, it is not shown that the cause of the veteran's death 
was substantially or materially contributed to by a disease 
incurred in or aggravated by service.  The evidence does not show 
that any cardiovascular disease was evident at any time between 
the time of his service separation and (apparently) 1990 (see VA 
cardiologist's opinion in November 1995).  Likewise, the evidence 
does not show that cardiovascular symptomatology or disabilities 
were evident in active service or for many years thereafter.  
Cardiovascular disease does not appear to have required any 
medical treatment until many years after service separation.  




The Board notes that the veteran's autopsy report, as discussed 
more fully above, made an incidental finding of localized right 
kidney cancer, and his service records show that he participated 
in atmospheric nuclear testing during active service.  Thus, his 
kidney cancer is presumed to have developed as a result of his 
in-service radiation exposure.  See 38 C.F.R. § 3.311.  
Nevertheless, the entirety of the evidence of record does not 
demonstrate that the veteran's kidney cancer and/or in-service 
radiation exposure caused or materially contributed to the cause 
of his death (cardiac arrhythmia).  

The appellant contends that the veteran's cardiovascular 
condition was etiologically related to the stressful nature of 
his 20 years long period of active service and/or his radiation 
exposure therein.  The medical evidence of record does not show 
that the veteran had chronic cardiovascular disease during active 
service, or that his death was caused by or related to his kidney 
cancer and/or in-service radiation exposure.  

The veteran's entire claims file was thoroughly reviewed by a VA 
cardiologist in November 1995, and by a VA oncologist in December 
1998.  On review of such material, the examiners opined that 
there was no relationship between the veteran's cardiovascular 
disease and his active service period, and that renal cell 
carcinoma did not contribute to his death.  

The Board notes that the VA oncologist indicated in December 1998 
that the record did not contain evidence of serum potassium and 
calcium levels, suggesting that, if present, such evidence would 
make it possible to determine the presence of any electrolyte 
abnormality (which, if present, could develop as a result of 
renal cell carcinoma), which could have contributed to cardiac 
arrhythmia.  

However, clinical evidence confirming the presence of 
electrolytic abnormality, and confirming that it contributed to 
the veteran's fatal cardiac arrhythmia, is unavailable; RO 
efforts to obtain such evidence, as discussed above, have not 
been successful.  Thus, the evidence does not demonstrate that 
the veteran's renal cell carcinoma contributed to his death.

In reaching its decision, the Board has considered the matter of 
resolution of the benefit of the doubt in the appellant's favor; 
however, it is noted that application of the rule is only 
appropriate when the evidence is evenly balanced or in relative 
equipoise.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.  
Such is decidedly not the case in this instance where the weight 
of the competent (medical) evidence is against the claim.


ORDER

Entitlement to service connection for the cause of the veteran's 
death is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 

